AO I 99a (Rev. 12/1 1) Order Setting Conditions of Release                                                              Page 1 of3


                                                                                                              FILED

                                      United States District Cour'                                                2 3 2020
                                                                       for the
                                                             Eastern District of Virginia             CLERK, U.S. DISTRICT COURT
                                                                                                             NORFHI R \/A



                 United States of America
                                 V.

                                                                                  Case No. 2:20cr59
                    Brian Tavlor Sumner
                            Dc'fendcini                                  )


                                          ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

        (1)         The defendant must not violate federal, state, or local law while on release.

        (2)         The defendant must cooperate in the collection of a DN A sample if it is authorized by 42 U.S.C. §
                    14135a.


        (3)         The defendant must advise the court or the pretrial services office or supervising officer in writing before
                    making any change of residence or telephone number.

        (4)         The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
                    sentence that the court may impose.


                    The defendant must appear at:                                        VIA Zoom
                                                                                            Place

                    on 10/22/20                                           at 2:00Dm
                                                                         Date and Time




IT IS FURTHER ORDERED that the defendant be released on condition that:


(^)     (5)         The defendant promises to appear in court as required and surrender to serve sentence imposed.

()      (6)         The defendant executes a ($'■ 'iick here to enter text.) Unsecured Bond binding the defendant to pay to
                    the United States for PTA.
AO I99B (Rev. 12/1 1) Additional Conditions of Release                                                                                                       Page 2 of3


                                                       ADDITIONAL CONDITIONS OF RELEASE

       IT IS FUR THER ORDERED that the defendant's release is subject to the conditions marked below:

i   ) (6)       The defendant is placed in the custody of:
                Person or organization
                Address (only ifabove is an organizaiton)
                Citv and state                                                                             Tel. "No.
v\ ho agrees to(a)supervise the defendant,(b) use every elTort to assure the defendant's appearance at all court proceedings, and (c) notify the court
   mediately ii ihe defendant violates a condition ofrelea.se or is no longer in the custodian's custody.

                                                                                    Signed:
                                                                                               Cusiodian                                Dale
(     (7)       The
     (         submit to supervision by and report for supervision to the United States Probation Office
            ) (a)
               telephone number                           . no later than
     (   ) (b) continue or actively seek employment.
     (   ) (c) surrender any passport to: US Probation Office
     ( ) (d) not obtain a passport or other international travel document.
     ( ^ ) (e) abide by the following restrictions on personal association, residence, or travel: restricted to the Eastern District of Virginia and DC
               unless prior approval received from Probation                                                                                            .
     (          )     (0         avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution.
                      including:       co-defendants charged in the indictment
     (      ) (g)     maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                      necessary.
      ( ^ ) (h)       not possess a firearm, destructive device, or other weapon.                                                                           ^
      ( ^ ) (il       iioi use alcohol(    )at all(      )excessively.                                                                                     '
     ( ^) (i) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
              medical practitioner,
              medical practitioner.
      ( ^) (k) submit to te.sting for a prohibited substance if required by the pretrial .services office or supervising officer. Testing may be used with
                      random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                      prohibited substance screening or te.sting. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                      of prohibited .substance screening or te.sting.
      (     )   (1)   participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
     (      ) (m) participate in one of the following location re.striction programs and comply with its requirements as directed.
                      (   )(i) Curfew. You are restricted to your residence every day( )from                       to         ^,or( )as
                             directed by the pretrial services office or supervising officer; or
                      ( )(ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                      medical, suh.stance abuse, or mental health treatment; attorney visits; court appearances: court-ordered obligations; or other activities
                      approved in advance by the pretrial .services office or supervising officer: or
                      ( )(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and court
                      appearances or other activities specifically approved by the court.
     (      ) (n) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all ofthe program
                      requirements and instructions provided.
                      (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                supervising officer.
      ( ^ ) (0) report a.s .soon as po.ssible. to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                arrests, que.stioning. or traffic .stops.
            ) (P)
            ) (q)
            ) (r)
            ) (s)
            ) (I)
            ) (u)
            ) (V)
            ) (w)
            ) (X)
            ) (y)
            ) (7.)
AC) I99C(Rev. 09/08) Advice of Penalties                                                                                             Page 3 of3


                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive {i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim,juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
      If. after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
            not more than $250,000 or imprisoned for not more than 10 years, or both;
     (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years- you will be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
     (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, in
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware ofthe conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions
set forth above.




                                                                                                           defendant's Signature



                                                                                                         j 'City and Slate


                                               Directions to the United States Marshal

  ^ )The defendant is ORDERED released after processing.
   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or Judge that the
     defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must
        produced before the appropriate judge at the time and place specified.


Date:
                                                                                                       Judicial      r sfiignature


                                                                                            Lawrence R. Leonard. U.S. Magistrate Judge
                                                                                                         Printed name and title




                   DISTRIBimON:        COURT    DEFENDANT      PRETRIAL SERVICE         U.S. ATTORNEY      U.S. MARSHAL
